DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, i.e. mental process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) without significantly more. The claim(s) recite(s) utilizing what can be stored biometric data of an eye and selecting from different sets of lenses one that performs better than the stored data. This judicial exception is not integrated into a practical application because selecting a particular lens based on stored data is not significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additionally elements claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “selecting the intraocular” needs to be amended to claim the intraocular lens.
Additionally, it is unclear what is meant by “utilizing biometric measurements”. It does not appear that these measurements are actively being obtained and it is not clear if these measurement are a baseline for the selecting step. 
Claim 2 recites “simulating aberrations”. It is unclear how this further limits the “method of selecting an intraocular lens”.  It is unclear how the simulating aberrations is incorporated into the steps or further limits the steps of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dunn (US 6540353).
Referring to claim 1, Dunn discloses a method of selecting an intraocular lens (col. 11 lines 16-17 discloses the use of an intraocular lens), comprising: utilizing biometric measurements of a subject eye (col. 6 lines 22-39 disclose using a diagnostic lens to determine the proper size and fit of the lens into the eye); designing a set of intraocular lenses each having the same base power(distance power correction, col. 7 lines 66 to col. 8 line 4; more than one lens can be designed) and optical add power(Fig. 1, .90 diopter shift), with differing optical add power progressions(See .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn, as applied to claim 1 above, in further view of Weeber et al. (US 2009/0234448).
Referring to claim 2, Dunn discloses aberrations effectuated by the optical add power progression in the subject eye (Dunn discloses the lens can be practiced in combination with astigmatic lenses (aberrations, col. 11 lines 20-31)).
Dunn lacks a detailed description of simulating the aberrations.
Weeber et al. discloses performing a simulation in order to evaluate the optical performance of a lens, and adjusting add powers for example in order to provide an optic design that provides a desired performance (paragraph 55).
 However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have Dunn simulate the aberrations in order to more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                             3/24/21